JOHN HANCOCK TRUST AMENDMENT TO SUBADVISORY AGREEMENT AMENDMENT made as of this 13th of July 2009 to the Subadvisory Agreement dated April 28, 2006 as amended (the "Agreement"), between John Hancock Investment Management Services, LLC, a Delaware limited liability company (the "Adviser"), and MFC Global Investment Management (U.S.), LLC, a Delaware Limited Liability Company (the "Subadviser"). In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement relating to compensation of the Subadviser is amended to add the Bond Trust. 2. EFFECTIVE DATE This Amendment shall become effective with respect to the Bond Trust on the later to occur of: (i) approval of the Amendment by the Board of Trustees of John Hancock Trust and (ii) execution of the Amendment. (THE REMAINDER OF THIS SPACE HAS BEEN INTENTIONALLY LEFT BLANK) IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above.
